Case 3:17-cv-02077-BRM-LHG Document 31 Filed 09/25/19 Page 1 of 2 PageID: 1677




                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY

 ____________________________________

 IN RE: INVOKANA (CANAGLIFLOZIN)                    :   MDL NO. 2750
 PRODUCTS LIABILITY LITIGATION                      :   Master Docket No. 3:16-md-2750
                                                    :
 Sally Seay,                                        :   JUDGE BRIAN R. MARTINOTTI
                                                    :   JUDGE LOIS H. GOODMAN
       Plaintiff(s),                                :
                                                    :   DIRECT FILED COMPLAINT
 vs.                                                :   PURSUANT TO CASE MANAGEMENT
                                                    :   ORDER NO. 4
 Janssen Pharmaceuticals Inc.,                      :
 Janssen Research & Development LLC,                :   Civil Action No.: 3:17-cv-02077-BRM-LHG
 Johnson & Johnson, Janssen Ortho LLC               :
                                                    :
   Defendants.                                      :
 _____________________________________              :

             STIPULATION AND ORDER OF DISMISSAL WITHOUT PREJUDICE

           IT IS HEREBY STIPULATED AND AGREED by and between Plaintiff in the above-

 captioned case, Sally Seay, and the above-named Defendants, Janssen Pharmaceuticals, et al.,

 through their respective undersigned counsel, that this case is hereby dismissed without prejudice,

 pursuant to Fed. R. Civ. P. 41(a). Each party is to bear its own costs and attorneys’ fees.
Case 3:17-cv-02077-BRM-LHG Document 31 Filed 09/25/19 Page 2 of 2 PageID: 1678




 LEVIN, PAPANTONIO, THOMAS                    DRINKER BIDDLE & REATH LLP
 MITCHELL, RAFFERTY & PROCTOR,
 P.A.


 BY:     s/ Thomas A. Taylor                  BY:    s/Michael C. Zogby
         THOMAS A. TAYLOR                            MICHAEL C. ZOGBY
         Levin, Papantonio, Thomas,                  Drinker Biddle & Reath LLP
         Mitchell Rafferty & Proctor, P.A.           600 Campus Drive
         316 S. Baylen Street, Suite 600             Florham Park, NJ 07932-1047
         Pensacola, FL 32502                         (973) 549-7000
         (850) 435-7000

 Attorney for Plaintiff                       Attorney for Defendants




 SO ORDERED.

 Date:
                                             HON. BRIAN MARTINOTTI
